State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   518869
________________________________

In the Matter of RENE
   BARRIENTOS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Lahtinen, Rose, Lynch and Devine, JJ.

                             __________


     Rene Barrientos, Elmira, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Arnold of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the determination at issue has been administratively
reversed, all references thereto expunged from petitioner's
institutional record and the mandatory surcharge refunded to his
inmate account. Petitioner has thus received all the relief to
which he is entitled, and the petition is dismissed as moot
(see Matter of Scott v Fischer, 119 AD3d 1307, 1307 [2014]).
                              -2-                  518869

      Peters, P.J., Lahtinen, Rose, Lynch and Devine, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court